Mr. Chief Justice Clarity delivered the opinion of the court: The claimant was employed by the State of Illinois on the 26th day of February, 1925, as a highway patrolman, working under the supervision and direction of the Division of Highways, and while thus employed was ordered and directed by the district engineer’s office, of the Division of Highways to attend a meeting to be held at Elgin, Illinois, on the 26th day of February, 1925, to be present there for a discussion and talk upon maintenance and repair .of bond issue roads, to be given by the maintenance engineer of the Division of Highways of the State of Illinois. Claimant attended said meeting in the line of his duty, and after the close of said meeting he got into his automobile and left for his home at Waukegan, Illinois. The city of Elgin, Illinois, is outside of the district assigned to this claimant. While driving to his home at Waukegan, he collided with a street car in Elgin, Illinois, and damaged his automobile to the extent of $175.00, and in addition thereto suffered a broken jaw bone, and a broken left arm and other physical injuries. Anldylosis developed in Ms left arm, and claimant has permanently lost 75% of the use of said injured arm. It appears that claimant was injured in the course of his employment in line of duty and suffered damages while acting as an employee of the State of Illinois, and claimant is entitled to compensation, and, measuring claimant’s damages under said act and from the evidence, it is recommended by the court that the claimant be allowed the sum of $3,094.50.